NEWTON, Senior Judge:
Appellant is convicted by general court-martial military judge, pursuant to plea, of wrongful possession, and introduction for sale of 165 grams of marijuana; and wrongful sale, and transfer of 58 grams of marijuana, on 16 September 1975 in violation of Article 134, Uniform Code of Military Justice, 10 U.S.C. § 934. The transaction is alleged as four separate offenses all occurring on base. At trial it was determined that the two specifications involving 165 grams of marijuana were multiplicious for sentencing purposes. A similar determination was made as to the two offenses involving 58 grams of marijuana. The maximum authorized punishment was determined to include ten years confinement at hard labor. Appellant was so advised at trial.
Prior to trial, appellant had entered a pretrial agreement with the convening authority which restricted the maximum sentence to a bad conduct discharge, confinement for one year, total forfeitures and reduction to the lowest pay grade.
The trial judge sentenced appellant to a bad conduct discharge, ten months confinement, total forfeitures and reduction to pay grade E-l. The convening authority approved that sentence without modification.
Appellant assigns two errors before this Court. The first is that he was substantial*581ly prejudiced because he was charged under Article 134, UCMJ, vice Article 92. The second is that his plea was improvident because it was based on a supposed maximum punishment of ten years confinement when such punishment in reality was only five years confinement because all offenses are multiplicious for sentencing purposes.
The recent decision of the United States Court of Military Appeals in the case of United States v. Smith, 1 M.J. 260 (1976), partially disposes of the issues in this case. We find that the four offenses of which appellant was convicted are multiplicious for sentencing purposes. The record makes it clear that appellant sold a portion of his stash of marijuana. He was charged with selling that portion and with possession and introduction of the remainder. There was but one offense at the time and place alleged.
Even more recently it has been held that the maximum punishment for an offense of this nature, alleged as a violation of Article 134, UCMJ, includes only two years confinement rather than five years confinement. United States v. Courtney, C.M.A., 1 M.J. 438 (1976).
Appellant was erroneously advised he could be sentenced to ten years confinement. He could only be sentenced to two years confinement. He entered a pretrial agreement providing for one year of confinement. He was sentenced to ten months confinement. The real issue here is whether appellant’s plea of guilty was provident in view of his misunderstanding as to the maximum period of confinement which he might receive.
The rule to be utilized in determining plea providency is succinctly set out in United States v. Harden, 1 M.J. 258, 24 U.S.C.M.A. 76, 51 C.M.R. 249 (1976), as follows:
“A plea of guilty may be improvident because it is predicated upon a substantial misunderstanding on the accused’s part of the maximum punishment to which he is subject.”
Harden, supra, recognized the rule to be elastic, and notes that it can produce different results in seemingly similar cases. Harden also holds that the difference between confinement for 20 years and confinement for 10 years is substantial. We construe the Harden rule to require a weighing and balancing of all the factors in the case, including the impact of a misunderstanding as to maximum sentence, when ascertaining the providency of a plea. Application of a concrete mathematical rule to each case does not appear to have been intended. See United States v. Anderson, No. 76 0283 (N.C.M.R. 25 June 1976).
We must note that the pretrial agreement provided for only one year of confinement. The actual sentence awarded was ten months confinement. The gravamen of the offense was selling marijuana on a military base — an offense recognizable as serious, even by the accused. We do not believe the accused would have refused a negotiated plea for one year of confinement had he known the maximum punishment was only two years. Nor, do we believe the convening authority would have been inclined to approve a negotiated agreement for much less than one year of confinement. We are unable to find a risk that the misunderstanding as to the maximum confinement misled or induced the appellant into entering the pretrial agreement or his guilty pleas. Particularly in view of the explicit and complete explanation to the appellant at trial that he should plead guilty only if that was really the case. (R. 16, 27, 28).
Additionally, our evaluation of the offenses and the punishment awarded by the trial judge results in the conclusion that appellant’s sentence would not have been less had the judge been aware of the lesser maximum period of confinement authorized to be imposed on the appellant. We find no unfair or prejudicial effect accruing to the appellant from the errors which occurred at his trial. Article 59, UCMJ. See United *582States v. Hughes, 24 U.S.C.M.A. 169, 41 C.M.R. 388 (1976).
Accordingly, the findings and sentence as approved prior hereto, are affirmed.
Judge FULTON concurs.